UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ASSAD MOUHAFFEL CIVIL ACTION
VERSUS

SOUTHEAST HOLDINGS, LLC NO: 18-01050-BAJ-RLB
OF MONTANA

RULING AND ORDER

 

Before the Court is an appeal of an order issued by the United States
Bankruptcy Court for the Middle District of Louisiana granting a Motion for
Attorney’s Fees, Costs, and Punitive Damages (Doe. 1) filed by Southeast
Holdings, LLC ef Montana, Appellee, against Assad Mouhaffel, Appellant. For the
reasons that follow, the order of the Bankruptcy Court is AFFIRMED.

I. BACKGROUND

This appeal arises from the filing and dismissal of an involuntary petition. On
July 12, 2018, Mouhaffel filed an involuntary petition under Chapter 7 of the United
States Bankruptcy Code. The alleged debtor, Southeast Holdings, filed a Motion to
Dismiss, arguing that the petition did not meet the requirements under 11 U.S.C.
§303, and that Mouhaffel’s claim is the subject of a bona fide dispute as to lability in

pending lawsuits in more than one Louisiana state court. Southeast argued that

 

' Mouhaffel is the holder of a promissory note for $480,000 of which Southeast was the payor.
Mouhaffel aued Southeast for the nonpayment of the note in Livingston and Ouachita Parish state
courts. A claim which is the subject of a bona fide dispute must be eliminated from any caleulation of
whether a debtor generally was not paying his debts as they came due. Matter of Busick, 831 F. 2d 745

1
Mouhaffel’s petition was filed in bad faith to thwart the prosecution of its lawsuit
against Mouhaffel in state court. Mouhaffel argued that there is no bona fide dispute
and that dismissal is unwarranted. On August 31, 2018, the Bankruptcy Court held
a hearing on the motion.

On September 4, 2018, the Bankruptcy Court granted the Motion to Dismiss
in favor of Southeast and dismissed the petition. Soon after, Southeast filed a Motion
for Attorney’s Fees, Costs, and Punitive Damages seeking $8,516.20 in attorney's fees
and costs and the imposition of $10,000.00 in punitive damages against Mouhaffel for
filing the involuntary petition in bad faith. On October 26, 2018, the Bankruptcy
Court held a hearmg on the motion and granted $8,141.20 in attorney’s fees and
$5,000.00 in punitive damages. Thereafter, Mouhaffel timely filed a Notice of Appeal
challenging the Bankruptcy Court’s Order. Mouhaffel did not appeal the Bankruptcy
Court’s decision to dismiss the petition.

I. LEGAL STANDARD

In bankruptey appeals, district courts review bankruptcy court rulings and
decisions under the same standards employed by federal courts of appeal. Carrteri v.
Jobs.com Inc., 393 F.3d 508, 517 (6th Cir. 2004). A bankruptcy court’s findings of fact
are reviewed for clear error and its conclusions of law de novo. Id, Under the “clearly
erroneous’ standard, a district court will reverse “only if, on the entire evidence, we
are left with the definite and firm conviction that a mistake has been made.” Walker

v. Cadle Co., 51 F.3d 562, 565 (5th Cir. 1995).

 

(7th Civ. 1987). Ifa bona fide dispute is identified as to either law or the facts, then the creditor does
not qualify, and the petition must be dismissed. fd. at 750.

2
Therefore, in addressing Mouhaffel’s appeal of the Bankruptcy Court’s order,
the question the Court must answer is whether the Bankruptcy Court correctly
awarded attorney’s fees and costs under 11 U.S.C. §308@)(1) and punitive damages
under §303(4)(2).

HI, DISCUSSION

This appeal implicates 11 U.S.C. §808, which is the provision of the
Bankruptcy Code that governs involuntary petitions. An involuntary petition may be
commenced by a creditor under Chapter 7 or 11. The creditor who files is the
“petitioning creditor” and, the person or entity on whose behalf the petition is filed is
the “alleged debtor.” If a bankruptcy court dismisses an involuntary petition under
§303(i), the alleged debtor may be awarded attorney’s fees and costs at the discretion
of the bankruptcy court. Upon a finding of bad faith on the part of petitioning
creditor(s) in filing the petition, the Court may also impose punitive damages.

A, Award of Attorney’s Fees under §3803G)(1)

Under §303G)(1), if the court dismisses an involuntary petition other than on
consent of all petitioners and the alleged debtor, and if the alleged debtor does not
waive the right to judgment under this subsection, the court may grant judgment
against the petitioning creditor(s) and in favor of the alleged debtor for costs and
reasonable attorney’s fees. Mouhaffel argues that the Bankruptcy Court erred in
using the proper test for awarding attorney’s fees and costs. Mouhaffel further argues
that the Bankruptcy Court should have adopted a good faith presumption of which

the burden of rebutting the presumption is placed on the alleged debtor. (Doc. 7 at
pg. 7). Mouhaffel also asserts that whether the petitioner filed in bad faith is the
proper test to determine an award under this section.

The Court finds that the Bankruptcy Court was not required to apply a bad
faith test as a prerequisite to exercising its discretion to award attorney’s fees and
costs under this section. According to the plain language of §303(G)(1), all that is
required is a dismissal of the petition on grounds other than the consent of all parties
and no waiver of the alleged debtor's right to judgment under the section. Here, the
Bankruptcy Court dismissed the petition without a waiver from Southeast and on
grounds consistent with this section. Thus, the Court finds no error in the Bankruptcy
Court’s discretion to award attorney’s fees and costs to Appellee.

B. Award of Punitive Damages under §303(i)({2)

Under §808G)(2), a bankruptcy court may grant judgment against any
petitioning creditor who filed in bad faith for any damages proximately caused by the
filing or punitive damages. Mouhaffel argues that the Bankruptcy Court did not use
the proper test to find bad faith. Mouhaffel further argues that he was entitled to a
good faith presumption of which Southeast had the burden to rebut under this section
as well.

1, Defining Bad Faith in the Context of Involuntary Petitions

The Bankruptcy Code does not define what constitutes bad faith for purposes
of §8030)(2). Mouhaffel argues that bad faith in the context of an involuntary petition
merely requires the Court to find that the creditor is motivated by “ill will, malice or

for the purpose of embarrassing or harassing the debtor.” (Doc. 7 at p. 8). Mouhaffel
finds support in this assertion in Jn re Sims, 994 F.2d 210,222 (5th Cir. 1993). In In
re Sims, the United States Court of Appeals for the Fifth Circuit found that the
district court erred in dismissing the involuntary petitions as bad faith filings. The
Fifth Circuit found that “there is no evidence that the filing of the petitions was
‘motivated by ill will, malice or for the purpose of embarrassing or harassing the
debtor|[s].” fd. at 222. (quoting in re West Side Community Hospital, 112 B.R. 248,258
(Bankr. N.D. Ill. 1990). The Fifth Circuit then proceeded to observe that,
“Furthermore, there was undisputed evidence that the creditors conducted a
reasonable inquiry into the facts and the law prior to filing the petitions, as required
by Bankruptcy Rule 9011.” fd.

The case of In re Stms veveals that the Fifth Circuit did not employ the single
prong test of “ill will, malice or for the purpose of embarrassing or harassing the
debtor” to define whether the petition was filed in bad faith, as Mouhaffel asserts.
The Fifth Circuit’s analysis in In re Sims is more akin to a totality of the
circumstances consideration rather than the establishment of a strict test to find bad
faith. The Fifth Circuit considered evidence of ill will, malice, or harassment for the
purpose for the filing to pinpoint the more blatant characteristics of bad faith.
However, to achieve the all-encompassing analysis that multi-factor considerations
are expected to yield, the Fifth Circuit's incorporation of Federal Rule of Bankruptcy
Procedure 9011 was necessary; courts commonly associate non-comphance of Rule

9011 as bad faith.2 When a court evaluates compliance with this rule, it considers

 

2 See Inre Yorkshire LLC, 540 F.3d (5th Cir. 2008)(affirmed bankruptcy court’s imposition of sanctions
and holding that petitions were filed with a bad motive and no meaningful thought to the purposes of

5
many aspects of the filing, such as the purpose of the filing, the timing, the claims,
the defenses, and any evidentiary support. Each aspect becomes a separate
circumstance to consider. The Fifth Circuit considered all these circumstances in
reaching the conclusion that petitioners did not file in bad faith.

The Court finds that the Bankruptcy Court correctly employed a totality of
circumstances approach consistent with that of the Fifth Circuit in Jn re Sims. The
Bankruptcy Court. considered the timing of the filing, the purpose of the filing, the
status of litigation in Louisiana courts, the validity of the debt, the few assets of
alleged debtor, whether the creditor conducted a reasonable inquiry into the facts,
and the result if the involuntary petition proceeded. (Doc. 5-1 at p. 29). The
Bankruptcy Court concluded that a good faith purpose for the filing was not apparent
piven the circumstances.? The Bankruptcy Court even noted that had the petition
proceeded, Mouhaffel would have been the recipient of an avoidable transfer under
11 U.S.C. §547, which certainly would have been challenged by a Chapter 7 trustee.
(Id).

2. The Alleged Debtor is Not Required to Rebut a Good Faith
Presumption as a Prerequisite to the Award of Punitive Damages.

Mouhaffel contends that several courts have ruled that it is presumed that

 

bankruptcy); Matter of Carroll, 850 F.3d 811 (6th Cir, 2017)(bankruptcy and district court found bad
faith when appellants engaged in conduct intended to harass and delay).

3 The Bankruptey Court cited specific facts, such as the admission of Mouhaffel’s counsel during oral
arguments that the filing was a preemptive move in case of the invalidation of the property transfer,
Southeast’s non-eligibility for a discharge under Chapter 7, the fact that the obligation under the
promissory note was subject to bona fide disputes in two state courts, and that Mouhaffel filed the
petition soon after he lost a summary judgment motion in state court regarding the validity of the
promissory note. (Doc. 5-1).
petitioning creditors act in good faith when filing an involuntary petition, and it is
the alleged debtor's burden to overcome that presumption for the imposition of
punitive damages. While a few district courts in this Circuit have recognized this
principle, Mouhaffel provides no Fifth Circuit caselaw to support this assertion. 4 The
Court finds that Southeast’s rebuttal of Mouhaffel’s good faith presumption is not a
prerequisite to the Bankruptcy Court’s discretion to award punitive damages in this
matter. Although there is a very smali number of bankruptcy courts within the Fifth
Circuit who have adopted this approach, the Fifth Circuit has not mandated it. The
Court also finds that if this standard was adopted, the evidence provided in the record
strongly supports a finding that the good faith presumption was rebutted for the
reasons previously described. The totality of circumstances approach fully
encompassed all factors relevant to determine bad faith for purposes of punitive
damages imposed pursuant to §808()(2)}.

3. Southeast’s Request for Additional Attorney’s Fees Under §303(i)(1)

Southeast requests that the Court award additional attorney's fees for the
appeal. Southeast claims that the appeal is frivolous, and that the Court has power

to award additional attorney’s fees under 11 U.S.C. §803G)(1). Southeast cites one

 

4 Appellant cites In re Forever Green Athletic Fields, Inc., 500 B.R. 413,426 (Bankr. B.D. Pa. 2013);
DiLoreto v. Costigan,600 F SuppL2d 671,690 (E.D. Pa. 2009); In re Petralex Stainless, Lid., 78 BR.
738,748 (Bankr. E.D. Pa. 1987); In re Kennedy, 504 B.R. 815 (Bankr. $.D. Miss. 2014); Aigner v.
McMillan, No. 11-47029, 2018 WL 2445042 (Bankr, N.D. Tex. 2013). The Bankruptcy Court for the
Middle District of Louisiana has not adopted the good faith presumption standard as a prerequisite to
imposing punitive damages. However, other bankruptcy courts in this district have adopted the good
faith presumption standard. See In re Synergistic Technologies, Inc,, No, 07-31733, 2007 WL 2264700
(N.D. Tex. 2007); in re Treaty Energy Corporation, No. 138-11238, 2014 WL 6886648 (E.D. La. 2014);
Aigner v. McMillan, No. 11-47029, 2013 WL 2445042 (Bankr. N.D. Tex. 2013).
case from the Eleventh Circuit for support because the Fifth Circuit has not awarded
additional attorney’s fees for appeal under this section.5

The Court declines to award additional attorney’s fees here because the plain
language of §303(i)(1) does not empower this Court to award attorney’s fees. Section
303()(1) provides, “if a court dismisses a petition under this section....” a bankruptcy
court is the only court that can dismiss an involuntary petition; therefore, the award
of attorney’s fees under § 303(4)(1) is solely within the power of a bankruptcy court.
This Court’s review of relevant Fifth Circuit caselaw suggests that a district court
may affirm an award previously imposed by the bankruptcy court or even reverse it.
However, the jurisdiction of this Court does not extend §303(i)(1) to award additional

attorney’s fees.

IV. CONCLUSION

Accordingly,
IT IS ORDERED that the Order of the Bankruptcy Court (Doc. 1) is

AFFIRMED.

Baton Rouge, Louisiana, nino day of September, 2019.

Bia

JUDGE BRIAN iC JAC on
UNITED STAT ICT COURT

MIDDLE DISTRICT OF LOUISIANA

 

 

> Appellee cites In re Rosenberg, 779 F.3d 1254, 1266 (1 Ith Cir. 2015)(holding that §303(i)(1) does not preclude
an appellate court from awarding attorney’s fees incurred to defend an appeal).

8
